DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Information Disclosure Statement
The Information disclosure statements (IDS) filed on 04/21/2020 and 11/18/2020 have been acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a controller configured to control a tape feeding operation” introduced in Claim 1 line 9 with a corresponding structure of the control circuit 201 as can be seen in Fig 5.
“a controller configured to control a tape feeding operation” introduced in Claim 9 line 9 with a corresponding structure of the control circuit 201 as can be seen in Fig 5.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-8, and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 12, Claim 1 line 18, claim 1 line 20, Claim 2 line 3, Claim 2 line 11, Claim 2 line 14, Claim 3 line 3, Claim 3 line 15, Claim 4 line 4, Claim 6 line 3, Claim 6 line 10, Claim 7 line 3, Claim 8 line 4, Claim 10 line 2, Claim 10 line 9, Claim 11 line 2, and claim 12 line 3 recite the limitation “the tape feeder”. It is not sufficiently clear from the claim language which of the plurality of kinds of tape feeders as introduced in claim 1 line 2 this “the tape feeder” is referring to, or if this “the tape feeder” is referring to one of the plurality of kinds of tape feeders at all, thereby rendering the claim indefinite because the metes and bounds of the claim are not sufficiently clear. For the purpose of examination , the examiner interprets these limitations such that “the tape feeder” refers to a specific tape feeder of the plurality of kinds of tape feeder introduced in claim 1 line 2. Appropriate correction is required.
Claim 2 line 16-18 recites the limitation “making the tape feeder finish the tape discharging operation of the first component storing tape when the tape feeding operation with a quantity corresponding to the specified discharge length in total is completed”. It is not sufficiently clear from the claim language what is meant by “a quantity corresponding to the specified discharge length in total is completed” with respect to the tape feeding operation, thereby rendering the claim indefinite because the metes and bounds of the claim are not sufficiently clear. For the purpose of examination, the examiner interprets this limitation such that the tape feeder finishes the tape discharging operation of the first component when the specified discharge length in total is completed.
Claim 6 line 6-10 and Claim 10 line 5-9 recite the limitation “the controller is configured to perform a control where when the first sensor no longer detects presence of the first component storing tape during execution of the tape feeding operation of the first component storing tape by the specified discharge length, the tape feeding operation is finished at timing that the first component storing tape is dischargeable from the tape feeder. It is not sufficiently clear from the claim language in view of the specification and drawings what is meant by a timing that the first component storing tape is “dischargeable from the tape feeder”, thereby rendering the claim indefinite because the metes and bounds of the claim are not sufficiently clear. For the purpose of examination, the examiner interprets this limitation such that the tape feeding operation is finished when the first sensor no longer detects presence of the first component storing tape during execution of the tape feeding operation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 9 is rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by US 2016/0198598 to Matsumori.
As per claim 9, Matsumori discloses a tape feeder (tape feeder 1, Fig 1) capable of mounting and feeding a first component storing tape (tape 20(1), Fig 8) by which supplying of components (electronic components P, Fig 2) is performed precedingly, and a second component storing tape (tape 20(2), Fig 8) by which supplying of components is performed succeedingly, the tape feeder being configured to supply the components stored in the first and second component storing tapes to a predetermined component takeout position (pickup position 14, Fig 1 and 8), the tape feeder comprising:
[9] a component sensor (component detecting sensor 28a of sensor unit 11, Fig 1, 3, and 8) configured to detect runout of the components in the first component storing tape (Para 0032, 0063 and 0082); 
a controller (controller 15, Fig 1 and 7) configured to control a tape feeding operation of the first and second component storing tapes in the tape feeder (see transport motor 7M, feeding motor 3M, and following tape transport processing unit 33 and preceding tape transport processing unit 37, and preceding tape discharge processing unit 38 in Fig 7; Para 0058); and 
a memory (sensing information storage unit 30 and/or component presence/absence information storage unit 39 of controller 15, Fig 7) configured to store a specified discharge length (“predetermined feeding amount required for the discharge of the empty tape”) which is preliminarily set for discharging the first component storing tape from the tape feeder when the runout of the components occurs (Para 0069-0070 and 0086-0089), 
wherein the controller is configured, when the component sensor detects the runout of the components in the first component storing tape, to read the specified discharge length from the memory, to perform a tape feeding operation for feeding the first component storing tape by the specified discharge length and to finish a tape discharging operation of the first component storing tape when the tape feeding operation by the specified discharge length is completed (Para 0069-0070 and 0086-0089).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under AIA  35 U.S.C. 103 as being unpatentable over US 2016/0198598 to Matsumori in view of JP 2017/152593 to Yamamoto (machine translation provided by the examiner).
As per claims 1 and 3, Matsumori discloses a component supply device comprising: 
[1] a tape feeder (tape feeder 1, Fig 1) configured to supply components (electronic components P, Fig 2) stored in component storing tapes (tapes 20 including 20(1) and 20(2), Fig 2 and 8) to a predetermined component takeout position (pickup position 14, Fig 1 and 8), the tape feeders being configured to mount and feed a first component storing tape (preceding tape 20(1), Fig 8) by which supplying of components is performed precedingly, and a second component storing tape (following tape 20(2), Fig 8) by which supplying of components is performed succeedingly; a component sensor (component detecting sensor 28a of sensor unit 11, Fig 1, 3, and 8) configured to detect runout of the components in the first component storing tape (Para 0032, 0063 and 0082); a controller (controller 15, Fig 1 and 7) configured to control a tape feeding operation of the first and second component storing tapes in the tape feeder (see transport motor 7M, feeding motor 3M, and following tape transport processing unit 33 and preceding tape transport processing unit 37, and preceding tape discharge processing unit 38 in Fig 7; Para 0058); and a memory (sensing information storage unit 30 and/or component presence/absence information storage unit 39 of controller 15, Fig 7) configured to store a specified discharge length (“predetermined feeding amount required for the discharge of the empty tape”) by which the first component storing tape is discharged from the tape feeder when the runout of the components occurs, the specified discharge length being preliminarily set for the tape feeder (Para 0069-0070 and 0086-0089), wherein the controller is configured, when the component sensor detects the runout of the components of the first component storing tape, to read the specified discharge length from the memory, to make the tape feeder perform the tape feeding operation for feeding the first component storing tape by the specified discharge length, and to make the tape feeder finish a tape discharging operation of the first component storing tape when the tape feeding operation by the specified discharge length is completed (Para 0069-0070 and 0086-0089).
[3] wherein the tape feeder includes: a housing (main body 1a and cover 12, Fig 1) which has a tape inlet (insertion port, Fig 1) into which the first and the second component storing tapes are inserted, a tape outlet (discharge port 2b, Fig 1) configured to discharge the first component storing tape to which component takeout processing is applied at the component takeout position as a waste tape (Para 0027), and a tape conveyance path (transport path 2, Fig 1) through which the first and second component storing tapes are conveyed between the tape inlet and the tape outlet; and a tape sensor (intermediate sensor 10, Fig 1 and 8) which is disposed at a predetermined position of the tape conveyance path, and configured to detect presence of the first component storing tape (Para 0031), and the controller is configured to check whether or not the tape sensor detects the presence of the first component storing tape in a state where the controller makes the tape feeder complete a tape feeding operation by the specified discharge length (Para 0031, 0070, 0079-0080, and 0086-0088).

As per claim 1, Matsumori discloses a supply unit with a single tape feeder rather than a plurality of kinds of tape feeders. However, it is very well-known in the art for a supply unit to include multiple tape feeders that supply different components such that the supply unit can simultaneously supply a multitude of different components to a component mounting device, thereby increasing the versatility of the supply unit; therefore it would have been an obvious design choice to one of ordinary skill in the art to modify the disclosure of Matsumori to include a plurality of kinds of tape feeders with the reasonable expectation that this would increase the versatility of the supply unit.
Further, secondary reference, Yamamoto discloses a similar supply device in which a plurality of kinds of tape feeders (feeders 14, Fig 1 and 3) are disclosed that supply components with different pitches (Para 0017).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify the disclosure of Matsumori with the aforementioned teachings of Yamamoto as to include a plurality of tape feeders since such a modification would be within the skill of one of ordinary skill in the art and with the reasonable expectation that this would increase the versatility of the supply unit such that different types of components could be supplied to a component mounting device as would be understood by one of ordinary skill in the art.

Claim 4 is rejected under AIA  35 U.S.C. 103 as being unpatentable over US 2016/0198598 to Matsumori in view of JP 2017/152593 to Yamamoto (machine translation provided by the examiner) in further view of US 4,610,083 to Campisi.
As per claim 4, Matsumori discloses that the controller is configured to issue notification information regarding when the last component is detected by the sensor and when the last component is picked up (Para 0084) and also discloses that jamming of the component tape can occur (Para 0054-0055), but does not explicitly disclose issuing error information that indicates that the discharging of the first component storing tape has not been completed when the tape sensor detects the presence of the first component storing tape.
However, third reference, Campisi discloses a similar component supply device wherein error information is issued via alert indicator (71, Fig 2) when improper operation of the component supply device is detected by sensor (IR photodetector 56, Fig 1-2) such as jamming of the component storing tape (supply tape 16, Fig 1) wherein continued linear displacement of the supply tape is prevented (e.g. when the IR photodetector 56 would continuously detect the same portion of the supply tape 16) such that an operator is notified to fix the jamming problem (Col 9 line 41-54).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify the above combination of Matsumori and Yamamoto with the aforementioned teachings of Campisi as to modify the controller to issue error information that indicates that the discharging of the first component storing tape as not been completed when the tape sensor detects the presence of the first component storing tape with the reasonable expectation that this would allow an operator to be notified of jamming of the component supply tape wherein continued linear displacement of the first component storing tape is prevented such that the operator can fix the jam (Campisi: Col 9 line 41-54)

Claims 6 and 10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over US 2016/0198598 to Matsumori in view of JP 2017/152593 to Yamamoto (machine translation provided by the examiner) in further view of US 2003/0219330 to Lyndaker.
As per claims 6 and 10, Matsumori discloses that the tape feeder includes a first sensor (sensor unit 11, Fig 1, 3, and 8) which is disposed in a vicinity of the component takeout position (see Fig 1 and 8), and configured to detect presence of the first component storing tape (Para 0051 line 14-17, Para 0070, and Para 0090), but does not explicitly disclose that the controller is configured to finish the tape feeding operation at a timing in which the first sensor no longer detects the presence of the first component storing tape during execution of the tape feeding operation.
However, third reference, Lyndaker discloses a similar component supply device with a tape feeder (see Fig 1-3) with a first sensor (part detector sensor 54, Fig 3B) disposed in a vicinity of a component takeout position (pick point 118, Fig 3C) that detects presence of the first component storing tape (tape 28, Fig 1), and a controller (control system 200, Fig 5) that performs a control where when the first sensor no longer detects presence of the first component storing tape during execution of the tape feeding operation of the first component storing tape, the tape feeding operation is finished at the timing that the first component storing tape is not detected (see steps 376, 384, 396, 388, and 400 in Fig 7; Para 0065-0066).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify the above combination of Matsumori and Yamamoto with the aforementioned teachings of Lyndaker as to modify the controller to finish the tape feeding operation at a timing in which the first sensor no longer detects the presence of the first component storing tape during execution of the tape feeding operation with the reasonable expectation that this would allow for the empty first component storing tape to be discharged in a fast forward manner until the empty first component storing tape is completely discharged (Lyndaker: see steps 392, 396, 388, and 400; Para 0065), thereby increasing the speed that the empty first component tape is discharged from the component supply device.

Potentially Allowable Subject Matter
Claims 2, 7-8, and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming any other claim rejection including 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2, 7, and 11 are directed to a component supply device dependent upon independent claim 1 and dependent claim 3 respectively. The prior art fails to disclose or render obvious all of the limitations of claims 2, 7, and 11 respectively. Specifically, the prior art fails to disclose or render obvious the following limitations in combination with the other limitations of claims 2, 7, and 11 respectively:

As per claim 2, a plurality of kinds of tape feeders that supply components stored in a first component storing tape and a second component storing tape to a component takeout position and a tape outlet which discharges the tapes after the components are taken out as waste tape, a component sensor that detects runout of the components in the first tape, a memory that stores a specified discharge length of each of the kinds of tape feeders for discharging the first tape when runout of the components occurs, and a controller that controls a feeding operation of the first and second tapes such that when the component sensor detects runout of the components in the first storing tape, the controller reads the specified discharge length from the memory, makes the tape feeder feed the first tape by the specified discharge length, and makes the tape feeder finish the tape discharging operation when the specified discharge length is completed, the component supply device further comprising a duct continuously connected to the tape outlet that guides, and a cutter that performs a cutting operation for cutting the waste tape, wherein the controller is configured to control the cutter and make the tape feeder perform a tape feeding operation of the first tape having a length shorted than the specified discharge length, thereafter temporarily stop the tape feeding operation and make the cutter perform the cutting operation, and make the tape feeder restart the tape feeding operation and finish the tape discharging operation of the first tape when the specified discharge length in total is completed.

As per claims 7 and 11, a plurality of kinds of tape feeders that supply components stored in a first component storing tape and a second component storing tape to a component takeout position, a component sensor that detects runout of the components in the first tape, a memory that stores a specified discharge length of each of the kinds of tape feeders for discharging the first tape when runout of the components occurs, a first sensor in a vicinity of the component takeout position and a second sensor disposed upstream of the first sensor that each detect presence of the first tape, and a controller that controls a feeding operation of the first and second tapes such that when the component sensor detects runout of the components in the first storing tape, the controller reads the specified discharge length from the memory, makes the tape feeder feed the first tape by the specified discharge length, makes the tape feeder finish the tape discharging operation when the specified discharge length is completed, and when the first sensor detected the presence of the first tape and the second sensor does not detect the presence of the first tape after the tape feeding operation of the specified discharge length, continues to perform continuous discharging of the first tape.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 2 PM Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729